ALVIN B. RUBIN, Circuit Judge,
dissenting:
Because I think we had it right the first time, I respectfully dissent. In Bertrand v. Forest Oil Corporation1 the operating agreement was not considered by this court and the opinion contains no hint that the effect of the contract clause negating the existence of a joint venture was even considered. Once the unsteady prop of reliance on Bertrand is removed, the reasons we gave in the original panel opinion demonstrate why the opinion on rehearing is unsound.

. 441 F.2d 809 (5th Cir.1971).